:, -
                                                                           853
                                                                 . :.


        ,OFFICEOF?tiEATTORNEY    GEtiERAL'OFTEXAS
                          AUSTIN     :
GauroclmIm .~
--
                                                           *r--
                                                           '.',y*
                                                             ..'.

   aonorabls Burl Brit.ts5.n
                          _:    '. .'
   Countr Auditor




                                               8 is a aurplue?
                                                requostlng an
   opinion ot this depnr
   ma&, ln part, a0 Po




                     ap~raci&o your;opinion on this
        followl~~ questionr
             "Can the &X!2l~S~iOn!?~8    Cowt ru-lmburea
        the Road & J3sldgeFund f~ornother Avnilabls
        County Funds in which thera in a ourpluo?"
                  ..
                                      ;'

            *
    Honorable Burl Brlttaln, Pago 2
                                                      .

                hhs~10'667411, Vernoi’s Annotated   civil statutes,
    rea69,   In part,   88 followsr
i
I
                "Whenever,in the judgment of the State.
          Highway Commission,the us0 of acquisition        .':;,
     .    of any land for road, right of way purposes,     ;-
          timber, earth, stone, gravel or other mate-      "'.
          Hal, necessary or convenientto any &ad to
       . be constructed,reconstructed,nelntalned,
          videned, straightenedor lengthened, or land
        : not 8XC.Sbin&   02-N hundred (LOO) fE& in Width
          for strom bed diversion in connection wlth
          the locritlng,  relocating or constructionof
          a ileslgnated State Hlghvay by the State High-
          vay Commission,the 3ama may be acquired by
          purchaee or oondenoation by the Couutg Com-
          mlf4slonsrs court. Provided that tho County
          in vhlch the State Rlghvay is located may
       .,'pay for same out OS .tho County Road and
          @ridge Fund, 07 any.availablecounty funds.
        ..                        I.:
       :        ‘Any Cotissioners     Court is hereby au-
         .thoMsed td secure by purchase or by oondem-
         ~nstionon beh8lf of the State of Fexas, any
          ne’dor wider right of trayor land not exceed-
          Sag one hundred (103) feet in width for stream
          bed diversion in connectionvlth the locating,
          relocating or constructionof a ckslgnated
          State ELighvay,or land Or lands for niaterfal
          or borrov pits, to bo used ln tho construction,
          recoristructlon,   or maintenance 0f State Hlgh-
          vaya.an~I to pay for the,sams out of the Cou&y
          Road and Bridge Fun&, or out of any special
          road funds or any available county funds. 0 .*4."
              As ve understand our re&3t, the rlf&t of'va$, b
    question was acquired for t3:
                                c purposes mentioned ln Article
    6674n, suppa, atidby virtue of ssld StatutBr..,
              In'reply to the above stated quantlon,.you are advised
    that lt ls.our opinion that the co~lssloncrs' court may 3ecure
    the right of way ln th3 nanner provided by Article 667411, supra,
    and "pay for the same out of the County Road and Bridge Fundk or
    out of any special road fuuds or any av+lable county funds, a8
    stktcd ln Article 66.74ni Holfever, thi3 Statute do)Gsnot author-
    123 tho commlsoionc~s'court to transfer money from one constltu-
    tlonal fuud to.another,or to expand for on3 purpo30, tax money
                   .
Eon&able Eurl Britialn, Page 3                      .


raised ostensiblyfor another purpos'e. The C&&it&ion     pre-
scribes the mzxiuum rate of taxes for genorsl purposes, for
roads end bridges, for juries, end for permanent lmproVements,
reapectlvely. !fhe moneys erislng from taxes lovied ad&col-
looted for eaoh OS the enumeratedpurpose3 are constitutional
'$unds. (Carroll vs. '61'llllams,
                               202 S.W. 504; Tsx. Jur. Vol.
11, Psge 609). Ha think the term "availablecounty fun&s" as
used ln the above mentioned Statute means such Sunds as have
not been raised,.collected or appropriated for a specificpur-
pose.  The comdssloners' court has no legal authority or right
to reimburse the Road and Bridge Fund Sron any other constltu-
tlonal fund in vhlch thero.ls e surplus or from any other fund
or funds vhlch have boon raised, collected or appropriatedfor
e 3peclslc purpooc. If we have not mede ourselves clear with
reference to any particular fund, plaase advise us as to vhat
particular f'undor funds from which It is contemplated,the
Road end Bridge Fund will be reimbursed.
          In connectionwith the foregoing v3 direct your atten-
tion to our Opinions Eo. O-65, O-413, O-1397 and o-3137, copias
of vhlch are enclosed for your information.
          BrustZng that the foregoing fully nntisersyour inquiryy,
ve ‘are                        .
                                   _'
                                        Yours 'Yq       tru1g

                                   ATiOW?iY GEHJZP& OF ?RXAS

                                      &/sd&~+
                                   By    :
                                            ATdell Ullllams
                                                  Assistant
                        :...
AW:RS              ..
          '.
RRCLOSURES